Exhibit 10.13


EQUITRANS MIDSTREAM CORPORATION
2020 PERFORMANCE SHARE UNIT PROGRAM




EQUITRANS MIDSTREAM CORPORATION (the “Company”) hereby establishes this
EQUITRANS MIDSTREAM CORPORATION 2020 PERFORMANCE SHARE UNIT PROGRAM (the
“Program”), in accordance with the terms provided herein.


WHEREAS, the Company maintains certain long-term incentive award plans,
including the Equitrans Midstream Corporation 2018 Long-Term Incentive Plan (as
amended from time to time, the “2018 Plan”), for the benefit of its directors
and employees, of which the Program is a subset; and


WHEREAS, in order to further align the interests of executives and key employees
with the interests of the Company’s shareholders, the Company desires to provide
long-term incentive benefits through the Program, in the form of awards
qualifying as “Performance Awards” under the 2018 Plan.


NOW, THEREFORE, the Company hereby provides for incentive benefits for
executives and key employees of the Company and its Affiliates and adopts the
terms of the Program on the following terms and conditions:


Section 1. Purpose. The main purpose of the Program is to provide long-term
incentive opportunities to executives and key employees to further align their
interests with those of the Company’s shareholders and with the strategic
objectives of the Company. By placing a portion of the employee’s compensation
at risk under the Program, the Company has an opportunity to reward the employee
when the Company’s performance meets or exceeds expectations or reduce the
compensation opportunity when performance does not meet expectations. As a
subset of the 2018 Plan, this Program is subject to and shall be governed by the
terms and conditions of the 2018 Plan. Capitalized terms used herein and not
otherwise defined shall have the meanings given to such terms in the 2018 Plan.


Section 2. Effective Date. The effective date of this Program is January 1,
2020. The Program will remain in effect until payment following (or, in the case
of a Qualifying Change of Control, on) the earlier of (i) December 31, 2022 or
(ii) the closing date of a Qualifying Change of Control. All awards under the
Program are paid in accordance with Section 6, unless otherwise amended or
terminated as provided in Section 20. For purposes of this Program, a
“Qualifying Change of Control” means a Change of Control (as then defined in the
2018 Plan) unless (a) all outstanding Performance Share Units, as defined in
Section 4, under the Program are assumed by the surviving entity of the Change
of Control (or otherwise equitably converted or substituted in connection with
the Change of Control in a manner approved by the Committee) or (b) the Company
is the surviving entity of the Change of Control.


Section 3. Eligibility. The Committee shall, in its sole discretion, select the
employees of the Company and its Affiliates who shall be eligible to participate
in the Program from







--------------------------------------------------------------------------------




those individuals eligible to participate in the 2018 Plan (each a “Participant”
and collectively the “Participants”). In the event that an employee is hired by
the Company or an Affiliate during the Performance Period (as defined in Section
5 below), the Committee shall, in its sole discretion, determine whether the
employee will be eligible to participate in the Program.


Section 4. Performance Share Unit Awards. Awards under the Program are
designated in the form of performance share units (as adjusted from time to time
in accordance with Section 14, the “Performance Share Units”), which are awards
to be settled in shares of the Company’s common stock (“Common Stock”) and/or in
cash, as set forth in a Participant’s award agreement under the Program. Upon
being selected to participate in the Program, each Participant shall be awarded
a number of Performance Share Units, which award shall be approved by the
Committee.
The Performance Share Units shall be held in bookkeeping accounts on behalf of
the Participants and do not represent actual shares of Common Stock. A
Participant shall have no right to exchange the Performance Share Units for
cash, stock or any other benefit and shall be a mere unsecured creditor of the
Company with respect to such Performance Share Units and any future rights to
benefits.
Section 5. Relative TSR Performance and Determination of Awarded Value. Subject
to Section 7, the amount to be distributed to a Participant will be based on the
Company’s total shareholder return (“Total Shareholder Return,” or “TSR”)
ranking relative to the TSRs of companies included in a specified peer group
(the “Peer Group) designated on Attachment A (“Relative TSR”). Relative TSR is
calculated as described in Attachment A for the Performance Period and for each
of the Sub Periods (as defined below). For purposes of this Program: (a) the
“Performance Period” shall mean the period commencing on January 1, 2020 and
continuing thereafter until the earlier of (i) December 31, 2022 or (ii) the
closing date of a Qualifying Change of Control, and (b) a “Sub Period” shall
mean each full calendar year (or such shorter period if a Qualifying Change of
Control occurs during any calendar year) occurring within the Performance
Period.


For purposes of this Program, a Participant’s “Earned Performance Share Units”
for the Performance Period and each Sub Period shall be calculated by
multiplying (a) the product of (i) such Participant’s total Performance Share
Units awarded under the Program and (ii) the Program’s weighting for the
Performance Period (40%) or the applicable Sub Period (20%), by (b) the payout
factor calculated as set forth on Attachment A (the “Payout Factor”) achieved
with respect to the Performance Period or such Sub Period, as applicable. A
Participant’s “Total Earned Performance Share Units” for purposes of this
Program shall be the sum of all Earned Performance Share Units for the
Participant for the Performance Period and each Sub Period.


If a Participant’s award agreement under the Program stipulates that the
Participant’s award will be distributed in cash, the Participant’s “Awarded
Value” shall be calculated by multiplying (a) the Participant’s Total Earned
Performance Share Units by (b) the closing price of the Company’s Common Stock
at the end of the Performance Period or, in the case of a Qualifying Change of
Control, the closing price of the Company’s Common Stock on




2



--------------------------------------------------------------------------------




the business day immediately preceding the date of the Qualifying Change of
Control, in each case as reported in the Nationally Recognized Reporting Service
(as defined in Attachment A). If a Participant’s award agreement under the
Program contemplates that the Participant’s award will be distributed in shares
of Common Stock, the Participant’s “Awarded Value” shall be such Participant’s
Total Earned Performance Share Units.


If the record date for regular dividends or special dividends with respect to
the Company’s Common Stock (whether made in cash or stock, unless made in
accordance with any shareholder rights plan or similar arrangement) occurs
during the Performance Period, then the Participant shall earn a right to
receive a cash payment following the Performance Period in respect of such
dividends. The amount of such cash payment shall be equal to the product of (a)
such Participant’s Total Earned Performance Share Units, multiplied by (b) the
cumulative amount of all regular and special dividends paid during the
Performance Period. This cash payment shall be subject to the same Relative TSR
performance conditions, continued service requirements and transfer restrictions
as apply to the Performance Share Units with respect to which they relate and
shall be paid at the same time as the Performance Share Units with respect to
which they relate.


Payments under the Program are expressly contingent upon achievement of the
Relative TSR performance conditions and continued service conditions, as
applicable.


Section 6. Payment; Overall Limit. Subject to Section 7 and except as provided
in this Section 6, each Participant’s Awarded Value will be distributed in cash
or in shares of Common Stock, as set forth in the Participant’s award agreement
under the Program, no later than seventy five (75) days following the end of the
Performance Period. Subject to Section 7, in the event of a Qualifying Change of
Control, the Awarded Value will be distributed in cash or in shares of Common
Stock on the closing date of the transaction. Notwithstanding the first two
sentences of this Section 6, the Committee may determine, in its discretion and
for any reason, that the Awarded Value will be paid, in whole or in part, in
cash or Common Stock. The maximum amount payable to any one Participant under
the Program with respect to any one calendar year within the Performance Period
shall be the amount set forth and as calculated in the 2018 Plan with respect to
Performance Awards. No elections shall be permitted with respect to the timing
of any payments.
For the avoidance of doubt, subject to Section 5 and Section 7, any Earned
Performance Share Units for the 2020 Sub Period and 2021 Sub Period based on the
Company’s Relative TSR performance during the applicable Sub Period shall remain
subject to forfeiture in the event the Participant’s employment with the Company
and its Affiliates terminates prior to the earlier of (a) the payment date
following December 31, 2022 or (b) the closing date of a Qualifying Change of
Control.
Section 7. Change of Status. In making decisions regarding employees’
participation in the Program and the extent to which awards are payable in the
case of an employee whose employment ceases prior to payment, the Committee may
consider any factors that it deems to be relevant. Unless otherwise determined
by the Committee, and subject to the terms of any written employment-related
agreement that a Participant has with the Company (including




3



--------------------------------------------------------------------------------




any confidentiality, non-solicitation, non-competition, change of control or
similar agreement, as required by the Company), the following shall apply in the
case of a Participant whose employment ceases prior to payment of the Awarded
Value:


(a)
Termination After Change of Control. With respect to any Participant’s award
under the Program, and notwithstanding Section 9 of the 2018 Plan, in the event
that following a Change of Control that is not a Qualifying Change of Control,
(i) such Participant’s employment is terminated without Cause (as defined
below), or (ii) such Participant resigns for Good Reason (as defined below), in
each case prior to the second anniversary of the effective date of the Change of
Control, the Participant shall (A) retain all of his or her Earned Performance
Share Units, contingent upon the Participant executing and not revoking a full
release of claims in a form acceptable to the Company within 30 days of his or
her termination or resignation, as applicable, and (B) shall be eligible to earn
any Performance Share Units not previously forfeited based on the Company’s
achievement of the Relative TSR performance conditions set forth in Section 5
for the Performance Period and each uncompleted Sub Period (as applicable). A
Participant’s Total Earned Performance Share Units under this paragraph shall be
paid at the conclusion of the Performance Period according to Section 6.



Notwithstanding Section 9.02 of the 2018 Plan, the consummation of the
transactions contemplated by (i) the Agreement and Plan of Merger, dated as of
February 26, 2020, by and among the Company, EQM LP Corporation, LS Merger Sub,
LLC, EQM Midstream Partners, LP (the “Partnership”), and EQGP Services, LLC and
(ii) the Preferred Restructuring Agreement, dated as of February 26, 2020, by
and among the Company, the Partnership, and the investors set forth on Schedule
I thereto, will not constitute a Change of Control.


Solely for purposes of this Program, “Cause” shall mean: (i) a Participant’s
conviction of a felony, a crime of moral turpitude or fraud or a Participant
having committed fraud, misappropriation or embezzlement in connection with the
performance of the Participant’s duties; (ii) a Participant’s willful and
repeated failures to substantially perform assigned duties; or (iii) a
Participant’s violation of any provision of a written employment-related
agreement between the Participant and the Company or express significant
policies of the Company. If the Company terminates a Participant’s employment
for Cause, the Company shall give the Participant written notice setting forth
the reason for the Participant’s termination not later than 30 days after such
termination.


Solely for purposes of this Program, “Good Reason” shall mean a Participant’s
resignation within 90 days after (but in all cases prior to the second
anniversary of such Change of Control): (i) a reduction in such Participant’s
base salary of 10% or more (unless the reduction is applicable to all similarly
situated employees); (ii) a reduction in such Participant’s annual short-term
bonus target by the greater of (A) 10% and (B) 5 percentage points of such
Participant’s target bonus percentage, unless the reduction is applicable to all
similarly situated employees;




4



--------------------------------------------------------------------------------




(iii) a significant diminution in such Participant’s job responsibilities,
duties or authority; (iv) a change in the geographic location of such
Participant’s primary reporting location of more than 50 miles; and/or (v) any
other action or inaction that constitutes a material breach by the Company of
such Participant’s award agreement under the Program.


A termination by a Participant shall not constitute termination for Good Reason
unless such Participant first delivers to the General Counsel of the Company
written notice: (i) stating that such Participant intends to resign for Good
Reason pursuant to his or her award agreement; and (ii) setting forth with
specificity the occurrence deemed to give rise to a right to terminate for Good
Reason (which notice must be given no later than 90 days after the initial
occurrence of such event). The Company shall have a reasonable period of time
(not less than 30 days) to take action to correct, rescind or substantially
reverse the occurrence supporting termination for Good Reason as identified by
such Participant. Failure by the Company to act or respond to the written notice
shall not be deemed to be an admission that Good Reason exists.


(b)
Qualifying Change of Control. With respect to any Participant’s award under the
Program, and notwithstanding Section 9 of the 2018 Plan, in the event of a
Qualifying Change of Control, if such Qualifying Change of Control occurs after
the completion of one or more Sub Periods, then the Earned Performance Share
Units for each completed Sub Period shall be determined in accordance with
Section 5 based on actual performance for each such completed Sub Period and
shall be paid in accordance with Section 6.



For Performance Share Units that may be earned during a Sub Period in which the
Qualifying Change of Control occurs (a “Partial Sub Period”), the Participant
will be entitled to earn all or a portion of his or her Performance Share Units
applicable to such Partial Sub Period based on the Company’s Relative TSR
performance as compared to the Peer Group (as designated on Appendix A) over the
period commencing on the start of the applicable Partial Sub Period and ending
on the last business day of the calendar quarter immediately preceding the
closing date of the Qualifying Change of Control. In the event a Qualifying
Change of Control occurs during the 2022 Sub Period (as described in Attachment
A), Participants may earn all or a portion of the Performance Share Units
attributable to the Performance Period based on the Company’s Relative TSR
performance as compared to the Peer Group over the period commencing on the
start of the Performance Period and ending on the last business day of the
calendar quarter immediately preceding the closing date of the Qualifying Change
of Control. Any Performance Share Units earned pursuant to this paragraph shall
be paid in accordance with Section 6.


Performance Share Units that would have been eligible to be earned during any
Sub Period that has not commenced prior to the closing date of a Qualifying
Change of Control, if any, shall be added to the number of such Participant’s
Performance




5



--------------------------------------------------------------------------------




Share Units subject to potential payout for the Performance Period and shall be
earned based on the Company’s Relative TSR performance as compared to the Peer
Group over the period commencing on the start of the Performance Period and
ending on the last business day of the calendar quarter immediately preceding
the closing date of the Qualifying Change of Control. Any Performance Share
Units earned pursuant to this paragraph shall be paid in accordance with Section
6.


(c)
Voluntary Termination With Continued Board Service. If a Participant’s
employment is terminated voluntarily, including a Participant’s Retirement (as
defined below), and the Participant remains on the board of directors of the
Company or any Affiliate of the Company whose equity is publicly traded on the
New York Stock Exchange or the NASDAQ Stock Market following such termination of
employment, the Participant shall retain all of his or her Performance Share
Units, contingent upon achievement of the Relative TSR performance conditions
set forth in Section 5 for the Performance Period and each Sub Period (as
applicable), for as long as the Participant remains on such board of directors,
in which case any references herein to such Participant’s employment shall be
deemed to include his or her continued service on such board. Except as set
forth in the preceding sentence and subsections (a) and (e) of this Section 7, a
Participant’s Performance Share Units shall be forfeited upon his or her
resignation as an employee of the Company or an Affiliate.



(d)
Death or Disability. Except as provided in subsections (a) and (b) above, if the
termination is due to the Participant’s death or Disability, the Participant (or
the Participant’s estate or beneficiary) will retain all of his or her
Performance Share Units, contingent upon the Participant (or the Participant’s
estate or beneficiary) executing and not revoking a full release of claims in a
form acceptable to the Company within 30 days of his or her death.



In the event of a Participant’s termination due to a Participant’s death or
Disability, Performance Share Units that are retained shall be distributed to
the Participant or the Participant’s estate or beneficiary within 75 days
following the Participant’s termination in cash or shares of Common Stock as set
forth in the Participant’s award agreement under the Program, in either case,
without giving effect to the Payout Factor, subject to the Participant or the
Participant’s estate or beneficiary executing and not revoking the full release
of claims referenced above. Notwithstanding any other provisions of the Program,
Participants shall have no vested rights to any Performance Share Units prior to
payment.


(e)
Retirement. Except as provided in subsections (a), (b) or (c) above, if the
termination is due to the Participant’s Retirement, the Participant will retain
a portion of his or her Performance Share Units applicable to the Performance
Period and each Sub Period as of the date of the Participant’s Retirement (the
number of Performance Share Units being retained is defined below as the “Pro
Rata Amount”), contingent upon (A) the Participant executing and not revoking a
full





6



--------------------------------------------------------------------------------




release of claims in a form acceptable to the Company within 30 days of his or
her termination, and (B) achievement of the Relative TSR performance conditions
set forth in Section 5 for the Performance Period and each Sub Period (as
applicable), as follows, and the remainder shall be forfeited. The Pro Rata
Amount for the Performance Period and each Sub Period shall equal the total
number of Performance Share Units that are earned for such Performance Period
and each Sub Period pursuant to this Program multiplied by a fraction, the
numerator of which is the number of months of continuous employment with the
Company and/or an Affiliate from the beginning of the Performance Period through
the date of the Retirement and the denominator of which is 36. When determining
the Pro Rata Amount, the Participant shall be considered to have been employed
with the Company and/or an Affiliate for a full calendar month so long as the
Participant is employed by such entity for at least one day during such calendar
month.


Solely for purposes of this Program, “Retirement” shall mean a Participant’s
voluntary termination of employment with the Company and its Affiliates after
the Participant has (i) a length of service of at least ten (10) years and (ii)
a combined age and length of service equal to at least sixty (60) years. The
Participant’s length of service will be determined by the Company, in its sole
discretion, based on the Company’s internal payroll records. For purposes of
this definition, service with EQT Corporation prior to November 13, 2018 shall
be treated the same as service with the Company and its Affiliates. The
termination of the Participant’s employment by the Company or its Affiliates
shall not qualify as Retirement.


In the event of a Participant’s Retirement, Performance Share Units that are
retained shall be distributed to the Participant (or the Participant’s estate or
beneficiary) at the time specified in Section 6. Notwithstanding any other
provisions of the Program, Participants shall have no vested rights to any
Performance Share Units prior to payment.


(f)
Other Termination. If a Participant’s employment is terminated for any reason
other than those described in subsections (a) – (e) above, the Participant’s
Performance Share Units shall be forfeited. For purposes of clarity, in the
event a Participant’s employment is terminated other than for performance
reasons, the Committee may determine that all or a portion of the Performance
Share Units shall be retained upon such Participant’s termination.



Section 8. Administration of the Plan. The Committee has responsibility for all
aspects of the Program’s administration, including:


•
Determining the extent to which the Relative TSR performance conditions have
been achieved prior to any payments under the Program,



•
Ensuring that the Program is administered in accordance with its provisions and
the 2018 Plan,







7



--------------------------------------------------------------------------------




•
Approving Program Participants,



•
Authorizing Performance Share Unit awards to Participants,



•
Adjusting Performance Share Unit awards to account for extraordinary events,



•
Serving as the final arbiter of any disagreement between Program Participants,
Company management, Program administrators, and any other interested parties to
the Program, and



•
Maintaining final authority to amend, modify or terminate the Program at any
time.



Notwithstanding anything to the contrary in this Program, the Committee shall at
all times retain the discretion with respect to all awards under this Program to
reduce, eliminate, or determine the source of, any payment or award hereunder
without regard to any particular factors specified in this Program. The
interpretation and construction by the Committee of any provisions of the
Program or of any adjusted Performance Share Units shall be final. No member of
the Committee shall be liable for any action or determination made in good faith
regarding the Program or any Performance Share Units thereunder. The Committee
may designate another party to administer the Program, including Company
management or an outside party. All conditions of the Performance Share Units
must be approved by the Committee. As early as practicable prior to or during
the Performance Period, the Committee shall approve the number of Performance
Share Units to be awarded to each Participant. The associated terms and
conditions of the Program will be communicated to Participants as close as
administratively practicable to the date an award is made. The Participants will
acknowledge receipt of the participant agreement and will agree to the terms of
this Program in accordance with the Company’s procedures.


Section 9. Limitation of Rights. The Performance Share Units do not confer to
Participants or their beneficiaries, executors or administrators any rights as
shareholders of the Company (including voting and other shareholder rights)
unless and until shares of Common Stock are in fact registered to or on behalf
of a Participant in connection with the payment of the Performance Share Units.
With respect to Awards that are settled in shares of Common Stock, upon
conversion of the Performance Share Units into shares of Common Stock, a
Participant will obtain full voting and other rights as a shareholder of the
Company.


Section 10. Tax Consequences to Participants/Payment of Taxes.


(a) It is intended that: (i) until the Relative TSR performance conditions and
any applicable service requirements are satisfied, a Participant’s right to
payment for an award under this Program shall be considered to be subject to a
substantial risk of forfeiture in accordance with those terms as defined or
referenced in Sections 83(a), 409A and 3121(v)(2) of the Code; (ii) the Awarded
Value shall be subject to employment taxes only upon the satisfaction of the
Relative TSR performance conditions and any applicable service requirements; and
(iii) until the Awarded Value is actually paid to a Participant, the Participant
shall have merely an unfunded, unsecured promise to be paid the benefit, and
such unfunded




8



--------------------------------------------------------------------------------




promise shall not consist of a transfer of “property” within the meaning of Code
Section 83. It is further intended that Participants will not be in actual or
constructive receipt of compensation with respect to the Performance Share Units
within the meaning of Code Section 451 until the Awarded Value is paid.


(b) The Company or any Affiliate employing the Participant has the authority and
the right to deduct or withhold, or require a Participant to remit to the
employer, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any taxable event arising as a result of an award under the
Program. With respect to withholding required upon any taxable event arising as
a result of an award, to the extent the Committee determines that the award will
be paid in shares of Common Stock, the employer shall satisfy the tax
withholding required by withholding shares of Common Stock having a Fair Market
Value as of the date that the amount of tax to be withheld is to be determined
equal to the amount of tax required to be withheld. The obligations of the
Company under this Program will be conditioned upon such payment or
arrangements, and the Company, and, where applicable, its Affiliates will, to
the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to a Participant.
Section 11. Recoupment Policy. Any shares of Common Stock distributed or amounts
paid to a Participant under the Program, and any cash or other benefit acquired
upon the sale of shares of Common Stock distributed to a Participant under the
Program, shall be subject to the terms and conditions of the Equitrans Midstream
Corporation Compensation Recoupment Policy, effective June 17, 2019, as may be
amended or restated from time to time, to the extent such policy is applicable
to this Program and the Participant. A copy of such policy is available upon
request from the Company's Corporate Secretary.


Section 12. Nonassignment. A Participant shall not be permitted to assign,
alienate or otherwise transfer his or her Performance Share Units, and any
attempt to do so shall be void.


Section 13. Impact on Benefit Plans. Payments under the Program shall not be
considered as earnings for purposes of the Company’s or its Affiliates’
qualified retirement plans or any other retirement, compensation or benefit plan
or program of the Company or its Affiliates unless specifically provided for and
defined under such other plan or program. Nothing herein shall prevent the
Company or its Affiliates from maintaining additional compensation plans and
arrangements; provided, however, that no payments shall be made under such plans
and arrangements if the effect thereof would be the payment of compensation
otherwise payable under this Program regardless of whether the Relative TSR
performance conditions were attained.


Section 14. Successors; Changes in Stock. The obligations of the Company under
the Program shall be binding upon the successors and assigns of the Company. In
the event of any spin-off, split-off or split-up, or dividend in partial
liquidation, dividend in property other than cash or Common Stock, or
extraordinary distribution to holders of Common Stock, each Participant’s
Performance Share Units shall be appropriately adjusted to prevent dilution




9



--------------------------------------------------------------------------------




or enlargement of the rights of Participants that would otherwise result from
any such transaction, provided such adjustment shall be consistent with Section
409A of the Code.
In the case of a Change of Control, any obligation under the Program shall be
handled in accordance with the terms of Sections 5 and 6 hereof. In any case not
constituting a Change of Control in which the Common Stock is changed into or
becomes exchangeable for a different number or kind of shares of stock or other
securities of the Company or another corporation, or cash or other property,
whether through reorganization, reclassification, recapitalization, stock
split-up, combination of shares, merger or consolidation, then (i) the Awarded
Value shall be calculated based on the closing price of such common stock on the
closing date of the transaction on the principal market on which such common
stock is traded, and (ii) there shall be substituted for each Performance Share
Unit constituting an award the number and kind of shares of stock or other
securities (or cash or other property) into which each outstanding share of
Common Stock shall be so changed or for which each such share shall be
exchangeable. In the case of any such adjustment, the Performance Share Units
shall remain subject to the terms of the Program and the 2018 Plan.


Section 15. Notice. Except as may be otherwise provided by the 2018 Plan or
determined by the Committee and communicated to a Participant, notices and
communications hereunder must be in writing and shall be deemed sufficiently
given if either hand-delivered or if sent by fax or overnight courier, or by
postage paid first class mail. Notices sent by mail shall be deemed received
five (5) business days after mailed, but in no event later than the date of
actual receipt. Notices shall be directed, if to a Participant, at such
Participant’s address indicated by the Company’s records or, if to the Company,
at the Company’s principal executive office, Attention: Manager, Compensation
and Benefits.


Section 16. Dispute Resolution. Any dispute regarding the payment of benefits
under this the Program or the 2018 Plan shall be resolved in accordance with any
dispute resolution procedures of the Company, to the extent such procedures are
applicable to the Plan and this award. A copy of such procedures will be
available upon request or made available on the Fidelity NetBenefits website,
which can be found at www.netbenefits.fidelity.com.


Section 17. Applicable Law. This Program shall be governed by and construed
under the laws of the Commonwealth of Pennsylvania without regard to its
conflict of law provisions.


Section 18. Severability. In the event that any one or more of the provisions of
this Program shall be held to be invalid, illegal or unenforceable, the
validity, legality or enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.


Section 19. Headings. The descriptive headings of the Sections of this Program
are inserted for convenience of reference only and shall not constitute a part
of this Program.


Section 20. Amendment or Termination of this Program. This Program may be
amended, suspended or terminated by the Company at any time upon approval by the
Committee and following a determination that the Program is no longer meaningful
in relation to the Company’s strategy. Notwithstanding the foregoing, (i) no
amendment, suspension or




10



--------------------------------------------------------------------------------




termination shall adversely affect a Participant’s rights to his or her award
after the date of the award; provided, however, that the Company may amend this
Program from time to time without any Participant’s consent to the extent deemed
to be necessary or appropriate, in its sole discretion, to effect compliance
with Code Section 409A or any other provision of the Code, including regulations
and interpretations thereunder, which amendments may result in a reduction of
benefits provided hereunder and/or other unfavorable changes to Participants,
(ii) no amendment may alter the time of payment as provided in Section 6 of the
Program, and (iii) no amendment may be made following a Change of Control.



Attachment A


2020 Performance Share Unit Program


Calculation of Relative Total Shareholder Return & Payout Factors




For purposes of the Program, “Total Shareholder Return” or “TSR” shall mean the
total shareholder return as determined by dividing (i) the sum of (A) the Ending
Period Average Price minus the Beginning Period Average Price plus (B) all
dividends and other distributions paid on the issuer’s shares during the
Performance Period or Sub Period (as applicable), assuming such dividends and
other distributions are invested in shares on the ex-dividend date for such
dividend or other distribution, by (ii) the Beginning Period Average Price. The
Committee shall have the authority to make appropriate equitable adjustments to
account for extraordinary items affecting the TSR.


For purposes of calculating TSR for the Performance Period or any Sub Period,
“Beginning Period Average Price” shall mean the average official closing price
per share of the issuer over the 15 consecutive trading days ending with and
including December 31st (if the applicable day is not a trading day, the
immediately preceding trading day) immediately preceding the beginning date of
the Performance Period or Sub Period (as applicable).
For purposes of calculating TSR for the Performance Period or any Sub Period,
“Ending Period Average Price” shall mean the average official closing price per
share of the issuer over the 15 consecutive trading days ending with and
including December 31st (if the applicable day is not a trading day, the
immediately preceding trading day) immediately preceding the ending date of the
Performance Period or Sub Period (as applicable).
All references in this Program to the “Nationally Recognized Reporting Service”
shall be references to either the print or electronic version of a nationally
recognized publication that reports the daily closing stock price of the Company
and each member of the Peer Group described below.
For purposes of determining Relative TSR performance for the Performance Period
or any Sub Period, each company, including the Company, will be ranked in
descending order by the TSR so calculated. In the event any member of the Peer
Group identified below liquidates or reorganizes under the United States
Bankruptcy Code (U.S.C. Title 11) before the end of the Performance Period or
any Sub Period (as applicable), such member shall remain in the Peer Group for
purposes of calculating the Payout Factor for the Performance Period or Sub
Period (as applicable). In the event of any acquisition, merger, consolidation,
other reorganization, asset sale, go private transaction or material change in
ownership, legal structure, or business operations (including, for the avoidance
of doubt, any rollup or other simplification transaction involving related
parties) of any member of the Peer Group before the end of the Performance
Period or any Sub Period (as applicable), the Committee shall have discretionary
authority to retain, remove, or replace such member for purposes of calculating
the applicable Payout Factor.
The Payout Factor for the Performance Period and for each Sub Period will be
determined based on the level of achievement of the Relative TSR Ranking during
the Performance Period or Sub Period (as applicable); provided that the Payout
Factor applicable to the Performance Period and each individual Sub Period shall
in no event exceed 100% for such period if the Company’s TSR for such
Performance Period or Sub Period, as applicable, is less than 0%.


Relative TSR Ranking


 
Threshold
Target
Maximum
Performance Goal
At 25th percentile
50th percentile
At or above 75th percentile
Payout Factor
50%
100%
200%



    
NOTE: Above Threshold all Payout Factors are interpolated on a straight-line
basis between the data points above, with 200% being the maximum in all cases.
Below threshold, the Payout Factor shall be zero.




For purposes of the Program, the Peer Group shall consist of the following
companies:


Antero Midstream Corporation
Cheniere Energy Inc.
Crestwood Equity Partners LP
DCP Midstream LP
Enable Midstream Partners LP
EnLink Midstream LLC
Kinder Morgan Inc.
Magellan Midstream Partners LP
ONEOK Inc.
Targa Resources Corp
The Williams Companies Inc.
Western Midstream Partners LP











11

